DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 19 is objected to because of the following informality:  it appears that a word is missing.  The claim should likely read “training the classification machine learning model to classify an intent of the electronic message.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9, and 15, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims recite “pricing, inventory and/or availability information.”  The “and/or” renders this claim indefinite because while it can be understood that the set of information could include inventory and availability, and the set could include inventory or availability, it is unknown whether pricing is required in all sets or is intended to be included in the items that are optional.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (step 2B).  Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 2014 U.S. LEXIS 4303, 110 U.S.P.Q.2D (BNA) 1976, 82 U.S.L.W. 4508, 24 Fla. L. Weekly Fed. S 870, 2014 WL 2765283 (U.S. 2014); MPEP 2106.
Step 1:
In the instant case claims 13-20 are directed to a process, claims 1-6 are directed to a machine, and claims 7-12 are directed to a manufacture.  All claims are therefore within statutory categories.  See MPEP 2106.03, Eligibility Step 1.
Step 2A, Prong 1:
 These claims also recite, inter alia,
“receive an electronic message from a user, process the electronic message using a trained classification machine learning model to generate a classification data set including an indication of whether the electronic message is a request for quote, when the electronic message is a request for quote, generate a response including price information corresponding to each of the set of item and quantity tuples, and process the electronic message using a trained information extraction machine learning model to generate an information extraction data set including a set of item and quantity tuples, wherein the trained information extraction machine learning model is a deep learning model; and transmit the response to the user of the electronic message.” Claim 1.

A careful analysis of the above limitations, each on its own and all together combined, results in the conclusion that each on its own recites an abstract idea and in combination they altogether simply recite a more detailed abstract idea.  The recited abstract idea falls within the grouping of abstract ideas described as certain methods of organizing human activity, for example commercial interactions (including advertising, marketing or sales activities or behaviors; business relations).  See MPEP 2106.04(a); 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (84 FR 50), January 7, 2019 (2019 PEG); Step 2A1.  The claims must therefore be analyzed under the second prong of the 2019 PEG, step 2A (MPEP 2106.04(d)).
Step 2A, Prong 2:
In order to address prong 2 (MPEP 2106.04(d); 2019 PEG, Step2A2) we must identify whether there are any additional elements beyond the abstract ideas and determine whether those additional elements (if there are any) integrate the abstract idea into a practical application.  MPEP 2106.04(d); 2019 PEG, Step2A2, 84 FR 50.  The additional elements in the present claims are one or more processors, in claims 1-6, and a non-transitory computer readable medium in claims 7-12.  Claims 13-20 include no additional elements.  The additional elements have been considered individually, in combination, and altogether as a whole together with the functions they perform, e.g., the one or more processors in claims 1-6 are broadly and generally recited as performing all steps in terms of the intended results of functionally nonspecific activities and the non-transitory computer readable medium in claims 7-12 is generally recited as containing the program instructions representing those steps.  These additional elements do not integrate the judicial exception into a practical application because the claims lack any showing indicating what the practical application is or how the abstract elements are practically applied.  The substantive process is recited only by descriptions of abstract intended results of the steps without indicating any particular functional acts performed by any device or structural element to perform the steps or otherwise obtain the intended results.  The additional elements do not improve the functioning of any computer or other technology or technical field, they do not apply the judicial exception with or by use of a particular machine, they do not transform or reduce a particular article to a different state or thing, and they fail to apply or use the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.
		The disclosure does not describe any improvements to the functioning of a computer or to any other technology or technical field.  This improvement would further need to be identifiable as the subject matter appearing in the claims. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies technical improvements realized by the claim over the prior art. The disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  MPEP 2106.05(a).
Claim limitations can integrate a judicial exception into a practical application by implementing the judicial exception with or using it in conjunction with a particular machine or manufacture that is integral to the claim.  A general purpose computer that applies a judicial exception by use of generic computer functions does not qualify as a particular machine.  Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014); MPEP 2106.05(b),(f).  There are no particular machines or manufactures identified in the present claims.  The claimed element that is not abstract in each claim is identified broadly and generally as applying the method, and the method itself is described only by way of the intended functional results of unidentified activities, without reference to any particular functional acts or specific functions performed by any particularly identified machines, and without reference to its use in conjunction with any particular item of manufacture.
The claims do not effect the transformation or reduction of a particular article to a different state or thing.  Changing to a different state or thing means more than simply using an article or changing the location of an article.  A new or different function or use can be evidence that an article has been transformed.  Purely mental processes in which data, thoughts, impressions, or human based actions are "changed" are not considered a transformation.  MPEP 2106.05(c).
The claims do not apply or use the judicial exception in any other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  As a result the claim as a whole appears to be a drafting effort designed to monopolize the exception. MPEP 2106.05(e),(h).
The additional elements have not been found to integrate the abstract idea into a practical application.
Step 2B:
Although the additional elements have not been found to integrate the abstract idea into a practical application the claims could still be eligible if they recite additional elements that amount to an inventive concept (“significantly more” than the judicial exception).  MPEP 2106.05; 2019 PEG, step 2B.  
The claims are not directed to significantly more than the judicial exception because the sparse additional elements of the claim are mere props supporting instructions to implement an abstract idea or other exception on a computer. MPEP 2106.05(f).  The claims invoke computers or other machinery merely as tools to perform an abstract process.  Simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more.  Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 2015 U.S. App. LEXIS 9721, 115 U.S.P.Q.2D (BNA) 1090 (Fed. Cir. 2015) (“relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); MPEP 2106.05(f)(2). The elements are recited at a high level of generality, merely implement abstract ideas using generic computers, and fail to present a technical solution to a technical problem created by the use of the surrounding technology.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.  See Ret. Capital Access Mgmt. Co. v. U.S. Bancorp, 611 Fed. Appx. 1007, 2015 U.S. App. LEXIS 14351 (Fed. Cir. 2015) (“It may be very clever; it may be very useful in a commercial context, but they are still abstract ideas,” said Circuit Judge Alan Lourie.).  MPEP 2106.05(h).
No technical problem is indicated and the claims are not directed to a technical solution to such a problem.  The method claimed is a series of steps to implement an entrepreneurial activity. This conclusion is supported by applicant's disclosure, which elaborates upon the performance of the presently claimed method at length by describing the certain methods of organizing human activity in detail while only incidentally or tangentially explaining the preexisting (prior art) computer equipment, without identifying any technical problem that arises within said equipment and without offering a technical solution to any such problem.  It ultimately only describes the abstract idea while indicating the intention to “apply it.”  The claimed subject matter merely takes advantage of an opportunity created by computers to use them as a tool for implementing a business plan, rather than solving a problem created by the computers.  An equivalent business plan could be implemented without a computer (though it might be more cumbersome), and in any case merely confining the abstract idea to a particular field is insufficient to render it eligible subject matter.  The claimed invention is patent ineligible because the innovative aspect (if there is one) is an entrepreneurial rather than a technological one.  Bilski v. Kappos, 130 S. Ct. 3218, 3245; 177 L. Ed. 2d 792, 822; 2010 U.S. LEXIS 5521, 73; 95 U.S.P.Q.20 (BNA) 1001 (2010) (citing Merges, Property Rights for Business Concepts and Patent System Reform, 14 Berkeley Tech. L. J. 577, 585 (1999)); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. Nov. 14, 2014) (“A rule holding that claims are impermissibly abstract if they are directed to an entrepreneurial objective, such as methods for increasing revenue, minimizing economic risk, or structuring commercial transactions, rather than a technological one, would comport with the guidance provided in both Alice and Bilski.” Mayer, J, concurring).
Finally, dependent claims 2-6, 8-12, and 14-20, do not add "significantly more" to establish eligibility because they merely recite additional abstract ideas that further describe the data, and the manipulation of that data used in implementing the abstract idea.  A more detailed abstract idea is still abstract.  PricePlay.com, Inc. v. AOL Adver., Inc., 627 Fed. Appx. 925, 2016 U.S. App. LEXIS 611, 2016 WL 80002 (Fed. Cir. Jan. 7, 2016) (in addressing a bundle of abstract ideas stacked together during oral argument, U.S. Circuit Judge Kimberly Moore said, "All of these ideas are abstract…. It’s like you want a patent because you combined two abstract ideas and say two is better than one.").
All of the above leads to the conclusion that additional claim elements do not provide meaningful limitations to transform the claimed subject matter into significantly more than an abstract idea.  MPEP 2106.05; 2019 PEG, step 2B.  As a result the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter because they recite an abstract idea without being directed to a practical application, and they do not amount to significantly more than the abstract idea.  MPEP 2106.05; 2019 PEG, supra.
The preceding analysis applies to all statutory categories of invention.  Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 USC 101 based upon the same analysis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


		Claims 1-4, 7-10, 13-16, and 20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vega (Pub. No. US 2002/0069079 A1).
		Vega teaches all the limitations of claims 1-20, for example Vega discloses an account manager virtual assistant computing system to classify data from a message, determine the message is a request for quotation (RFQ), and respond to the user.  Vega teaches, with regard to 
Claim  1. An account manager virtual assistant computing system, comprising:	●	one or more processors (claim 1; see at least abstract, fig.2, ¶0064.  Please note: hardware elements such as computers and servers inherently include processors), and a memory storing computer-readable instructions (claim 1; see at least ¶¶0064, 0084) that, when executed, cause the account manager virtual assistant system to:	●	receive an electronic message from a user (claims 1, 7, 13; see at least abstract, ¶¶0038, 0072 "Each participant provides ... an image, video or textual description of a service or package of services," ¶0083 "The RE 100 also stores all received requests for offers," ,T0106 "The RE 100 time-stamps the received offers"),	●	process the electronic message using a trained classification machine learning model to generate a classification data set including an indication of whether the electronic message is a request for quote (claims 1, 7, 13; see at least abstract, fig. 3, ¶¶0070, 0076 "descriptions of RFOs 14 and offers 23, 25 are provided in the services classification 131 and material terms 132 commonly used in the service marketplace so that the RE 100 searches more effectively via the available databases”),	●	when the electronic message is a request for quote, generate a response including price information corresponding to each of the set of item and quantity tuples (claims 1, 7, 13; see at least abstract, figs. 1-3, ¶0005 “proposals including estimate and explanations responsive to the buyers' projects,” ¶0045 describes “material terms” of the proposed transaction (response), including price, quantity, and various item details), and	●	process the electronic message using a trained information extraction machine learning model to generate an information extraction data set including a set of item and quantity tuples (claims 1, 7, 13; see at least abstract, fig. 3, ¶¶0070, 0076 "descriptions of RFOs 14 and offers 23, 25 are provided in the services classification 131 and material terms 132 commonly used in the service marketplace so that the RE 100 searches more effectively via the available databases," ¶0080 “quantity range”),	●	wherein the trained information extraction machine learning model is a deep learning model (claims 1, 7, 13; see at least fig.5, ¶0032 (layers of data mined and other layers), ¶¶0113-0114 "neural network model," ¶0120. Please note: references to layers of data mining, neural network, and other techniques are deep learning models.); and	●	 transmit the response to the user of the electronic message (claims 1, 7, 13; see at least ¶0005 “proposals including estimate and explanations responsive to the buyers',” ¶¶0040, 0050, 0077 “SP submits a responsive offer,” ¶0092 "sending ... offers").Claim  2. The account manager virtual assistant computing system of claim 1, wherein the electronic message is an email (claims 2, 8, 14; see at least ¶¶0067, 0078, 0081, 0093).Claim  3. The account manager virtual assistant computing system of claim 1, the memory storing further computer-readable instructions that, when executed, cause the account manager virtual assistant system to:	●	retrieve, from a products application programming interface, a set of pricing, inventory and/or availability information relating to each of the item and quantity tuples (claims 3, 9, 15; see at least ¶¶0045, 0065 “information, including price flexibility and available scheduling,” ¶0152. Please note: the claim language consisting of a series of optional or alternative limitations separated by “or” does not result in further limitation beyond a single alternative because beyond the presence of any single alternative it merely represents contingencies that are not required.  Applicant(s) are reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2111.04 "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure."; and In re Johnston, 435 F.3d 1381,77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.").); and	●	 update the response using the pricing, inventory, and/or availability information (claims 3, 9, 15; see at least  ¶0093 “RE 100 automatically updates the all bids,” ¶¶0144, 0152).Claim  4. The account manager virtual assistant computing system of claim 1, the memory storing further computer-readable instructions that, when executed, cause the account manager virtual assistant system to:	●	determine, based on the information extraction data set, whether the user is an account manager or a customer (claims 4, 10, 16; see at least fig.4, ¶¶0005, 0072-0074, 0104. Please note: although the prior art discloses this feature or its equivalent applicant should note that the description of the user as claimed is nonfunctional descriptive information because it has no functional role in the method.  In addition a relationship between parties or identify of a person is not patentable subject matter. Although descriptive information that has no functional role in a process does not distinguish the claimed invention from the prior art in terms of patentability even if the thing described is patentable subject matter examiner also notes that the customer and account manager are also potentially the same party. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). MPEP 2111.05.  In the present situation the description of parties’ business role is not only descriptive matter but is descriptive matter that is descriptive of qualities that are not patentable subject matter (description of a person or relationship between people). Even if the relationship is embodied within statutory subject matter, such as by being encoded within a non-transitory medium, its description would still be nonfunctional descriptive matter that is merely embodied within a statutory medium.  Thus the particular conditions described are still nonfunctional descriptive matter.  In the present case the description(s) of the parties are nonfunctional descriptive material because they have no role in the method itself. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); Lowry, supra 32 F.3d 1583-84, 32 USPQ2d 1035; In re Ngai, supra. MPEP 2111.05. The rationale behind the above noted printed matter cases has been extended to method claims in which an instructional limitation is added to a method known in the art. Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See Praxair Distrib. v. Mallinckrodt Hosp. Prods. IP, 2018 U.S. App. LEXIS 12707, 2018 WL 2224150 (Fed. Cir. May 16, 2018); In re Kao, 639 F.3d 1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010). A particular described relationship between devices may be functional but a particular described relationship between people is not functional.  If applicant believes the relationship between the devices utilized by the parties is relevant to patentability then it is the relationship between the devices that must be described in the claims rather than merely the relationship between people that happen to be in possession of said devices.).Claim  7. A non-transitory computer readable medium containing program instructions that when executed, cause a computer to:	●	receive an electronic message from a user (claims 1, 7, 13; see at least abstract, ¶¶0038, 0072 "Each participant provides ... an image, video or textual description of a service or package of services," ¶0083 "The RE 100 also stores all received requests for offers," ,T0106 "The RE 100 time-stamps the received offers"),	●	process the electronic message using a trained classification machine learning model to generate a classification data set including an indication of whether the electronic message is a request for quote (claims 1, 7, 13; see at least abstract, fig. 3, ¶¶0070, 0076 "descriptions of RFOs 14 and offers 23, 25 are provided in the services classification 131 and material terms 132 commonly used in the service marketplace so that the RE 100 searches more effectively via the available databases”),	●	process the electronic message using a trained information extraction machine learning model to generate an information extraction data set including a set of item and quantity tuples, wherein the trained information extraction machine learning model is a deep learning model (claims 1, 7, 13; see at least abstract, fig. 3, ¶¶0070, 0076 "descriptions of RFOs 14 and offers 23, 25 are provided in the services classification 131 and material terms 132 commonly used in the service marketplace so that the RE 100 searches more effectively via the available databases," ¶0080 “quantity range”),	●	when the electronic message is a request for quote, generate a response including price information corresponding to each of the set of item and quantity tuples (claims 1, 7, 13; see at least abstract, figs. 1-3, ¶0005 “proposals including estimate and explanations responsive to the buyers' projects,” ¶0045 describes “material terms” of the proposed transaction (response), including price, quantity, and various item details), and	●	 transmit the response to the user of the electronic message (claims 1, 7, 13; see at least ¶0005 “proposals including estimate and explanations responsive to the buyers',” ¶¶0040, 0050, 0077 “SP submits a responsive offer,” ¶0092 "sending ... offers").Claim  8. The non-transitory computer readable medium of claim 7, wherein the electronic message is an email (claims 2, 8, 14; see at least ¶¶0067, 0078, 0081, 0093).Claim  9. The non-transitory computer readable medium of claim 7, the medium containing further program instructions that when executed, cause a computer to:	●	retrieve, from a products application programming interface, a set of pricing, inventory and/or availability information relating to each of the item and quantity tuples (claims 3, 9, 15; see at least ¶¶0045, 0065 “information, including price flexibility and available scheduling,” ¶0152. Please note: the claim language consisting of a series of optional or alternative limitations separated by “or” does not result in further limitation beyond a single alternative because beyond the presence of any single alternative it merely represents contingencies that are not required.  Applicant(s) are reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2111.04 "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure."; and In re Johnston, 435 F.3d 1381,77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.").); and	●	 update the response using the pricing, inventory, and/or availability information (claims 3, 9, 15; see at least  ¶0093 “RE 100 automatically updates the all bids,” ¶¶0144, 0152).Claim  10. The non-transitory computer readable medium of claim 7, the medium containing further program instructions that when executed, cause a computer to:	●	determine, based on the information extraction data set, whether the user is an account manager or a customer (claims 4, 10, 16; see at least fig.4, ¶¶0005, 0072-0074, 0104. Please note: although the prior art discloses this feature or its equivalent applicant should note that the description of the user as claimed is nonfunctional descriptive information because it has no functional role in the method.  In addition a relationship between parties or identify of a person is not patentable subject matter. Although descriptive information that has no functional role in a process does not distinguish the claimed invention from the prior art in terms of patentability even if the thing described is patentable subject matter examiner also notes that the customer and account manager are also potentially the same party. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). MPEP 2111.05.  In the present situation the description of parties’ business role is not only descriptive matter but is descriptive matter that is descriptive of qualities that are not patentable subject matter (description of a person or relationship between people). Even if the relationship is embodied within statutory subject matter, such as by being encoded within a non-transitory medium, its description would still be nonfunctional descriptive matter that is merely embodied within a statutory medium.  Thus the particular conditions described are still nonfunctional descriptive matter.  In the present case the description(s) of the parties are nonfunctional descriptive material because they have no role in the method itself. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); Lowry, supra 32 F.3d 1583-84, 32 USPQ2d 1035; In re Ngai, supra. MPEP 2111.05. The rationale behind the above noted printed matter cases has been extended to method claims in which an instructional limitation is added to a method known in the art. Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See Praxair Distrib. v. Mallinckrodt Hosp. Prods. IP, 2018 U.S. App. LEXIS 12707, 2018 WL 2224150 (Fed. Cir. May 16, 2018); In re Kao, 639 F.3d 1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010). A particular described relationship between devices may be functional but a particular described relationship between people is not functional.  If applicant believes the relationship between the devices utilized by the parties is relevant to patentability then it is the relationship between the devices that must be described in the claims rather than merely the relationship between people that happen to be in possession of said devices.).Claim  13. A computer-implemented account manager virtual assistant method, comprising:	●	receiving an electronic message from a user (claims 1, 7, 13; see at least abstract, ¶¶0038, 0072 "Each participant provides ... an image, video or textual description of a service or package of services," ¶0083 "The RE 100 also stores all received requests for offers," ,T0106 "The RE 100 time-stamps the received offers"),	●	processing the electronic message using a trained classification machine learning model to generate a classification data set including an indication of whether the electronic message is a request for quote (claims 1, 7, 13; see at least abstract, fig. 3, ¶¶0070, 0076 "descriptions of RFOs 14 and offers 23, 25 are provided in the services classification 131 and material terms 132 commonly used in the service marketplace so that the RE 100 searches more effectively via the available databases”),	●	processing the electronic message using a trained information extraction machine learning model to generate an information extraction data set including a set of item and quantity tuples, wherein the trained information extraction machine learning model is a deep learning model (claims 1, 7, 13; see at least abstract, fig. 3, ¶¶0070, 0076 "descriptions of RFOs 14 and offers 23, 25 are provided in the services classification 131 and material terms 132 commonly used in the service marketplace so that the RE 100 searches more effectively via the available databases," ¶0080 “quantity range”),	●	when the electronic message is a request for quote, generating a response including price information corresponding to each of the set of item and quantity tuples (claims 1, 7, 13; see at least abstract, figs. 1-3, ¶0005 “proposals including estimate and explanations responsive to the buyers' projects,” ¶0045 describes “material terms” of the proposed transaction (response), including price, quantity, and various item details.  Please note: The claim language "when the electronic message is a request for quote," does not result in any further limitation because it merely represents a contingency that is not required.  If the condition does not exist, then the claim language that follows is irrelevant.  Applicant(s) are reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2111.04 "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure."; and In re Johnston, 435 F.3d 1381,77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.").); and	●	 transmitting the response to the user of the electronic message (claims 1, 7, 13; see at least ¶0005 “proposals including estimate and explanations responsive to the buyers',” ¶¶0040, 0050, 0077 “SP submits a responsive offer,” ¶0092 "sending ... offers").Claim  14. The computer-implemented method of claim 13, wherein the electronic message is an email (claims 2, 8, 14; see at least ¶¶0067, 0078, 0081, 0093).Claim  15. The computer-implemented method of claim 13, further comprising:	●	retrieving, from a products application programming interface, a set of pricing, inventory and/or availability information relating to each of the item and quantity tuples (claims 3, 9, 15; see at least ¶¶0045, 0065 “information, including price flexibility and available scheduling,” ¶0152. Please note: the claim language consisting of a series of optional or alternative limitations separated by “or” does not result in further limitation beyond a single alternative because beyond the presence of any single alternative it merely represents contingencies that are not required.  Applicant(s) are reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2111.04 "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure."; and In re Johnston, 435 F.3d 1381,77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.").); and	●	 updating the response using the pricing, inventory, and/or availability information (claims 3, 9, 15; see at least  ¶0093 “RE 100 automatically updates the all bids,” ¶¶0144, 0152).Claim  16. The computer-implemented method of claim 13, further comprising:	●	determining, based on the information extraction data set, whether the user is an account manager or a customer (claims 4, 10, 16; see at least fig.4, ¶¶0005, 0072-0074, 0104. Please note: although the prior art discloses this feature or its equivalent applicant should note that the description of the user as claimed is nonfunctional descriptive information because it has no functional role in the method.  In addition a relationship between parties or identify of a person is not patentable subject matter. Although descriptive information that has no functional role in a process does not distinguish the claimed invention from the prior art in terms of patentability even if the thing described is patentable subject matter examiner also notes that the customer and account manager are also potentially the same party. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). MPEP 2111.05.  In the present situation the description of parties’ business role is not only descriptive matter but is descriptive matter that is descriptive of qualities that are not patentable subject matter (description of a person or relationship between people). Even if the relationship is embodied within statutory subject matter, such as by being encoded within a non-transitory medium, its description would still be nonfunctional descriptive matter that is merely embodied within a statutory medium.  Thus the particular conditions described are still nonfunctional descriptive matter.  In the present case the description(s) of the parties are nonfunctional descriptive material because they have no role in the method itself. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); Lowry, supra 32 F.3d 1583-84, 32 USPQ2d 1035; In re Ngai, supra. MPEP 2111.05. The rationale behind the above noted printed matter cases has been extended to method claims in which an instructional limitation is added to a method known in the art. Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See Praxair Distrib. v. Mallinckrodt Hosp. Prods. IP, 2018 U.S. App. LEXIS 12707, 2018 WL 2224150 (Fed. Cir. May 16, 2018); In re Kao, 639 F.3d 1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010). A particular described relationship between devices may be functional but a particular described relationship between people is not functional.  If applicant believes the relationship between the devices utilized by the parties is relevant to patentability then it is the relationship between the devices that must be described in the claims rather than merely the relationship between people that happen to be in possession of said devices.).Claim  20. The computer-implemented method of claim 13, further comprising:	●	training the information extraction machine learning model to extract one or more items each corresponding to a respective quantity (claim 20; see at least ¶0080 “terms, such as quantity range, quantity range, or other range of a material term designated by the buyer,” ¶0095).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 11-12, and 17-19, are rejected under 35 U.S.C. 103 as being unpatentable over Vega (Pub. No. US 2002/0069079 A1) in view of Bennett et al. (Patent No. US 10,361,981 B2).
		Vega teaches all of the above as noted and teaches, a) a machine learning model, b) trained information extraction, c) email messages as the source, and d) deep learning, but does not explicitly disclose tokenizing and a random forest classifier. Bennett also teaches a) a machine learning model, b) trained information extraction, c) email messages as the source, and d) deep learning, and Bennett further teaches tokenizing and a random forest classifier. Bennett discloses regarding
Claim  5. The account manager virtual assistant computing system of claim 1 wherein the training of the trained information extraction machine learning model includes tokenizing the electronic message character-by-character (claims 5, 11, 17; see at least figs. 3, 5-6; c3:6-13, c4:1-27. Please note: description of extracting fragments of source text from the electronic message and natural language processing and parsing text is equivalent to character-by-character tokenization.).Claim  6. The account manager virtual assistant computing system of claim 1 wherein the classification machine learning model is a random forest classifier (claims 6, 12, 18; see at least fig. 8, c15:5-25).Claim  11. The non-transitory computer readable medium of claim 7, the medium containing further program instructions that when executed, cause a computer to:	●	tokenize the electronic message character-by-character (claims 5, 11, 17; see at least figs. 3, 5-6; c3:6-13, c4:1-27. Please note: description of extracting fragments of source text from the electronic message and natural language processing and parsing text is equivalent to character-by-character tokenization.).Claim  12. The non-transitory computer readable medium of claim 7, wherein the classification machine learning model is a random forest classifier (claims 6, 12, 18; see at least fig. 8, c15:5-25).
Claim  17. The computer-implemented method of claim 13, further comprising:	●	tokenizing the electronic message character-by-character (claims 5, 11, 17; see at least figs. 3, 5-6; c3:6-13, c4:1-27. Please note: description of extracting fragments of source text from the electronic message and natural language processing and parsing text is equivalent to character-by-character tokenization.).Claim  18. The computer-implemented method of claim 13, wherein the classification machine learning model is a random forest classifier (claims 6, 12, 18; see at least fig. 8, c15:5-25).
Claim  19. The computer-implemented method of claim 13, further comprising:	●	training the classification machine learning to classify an intent of the electronic message (claim 19; see at least abstract, figs. 3-4, 10; c7:20-30.  Please note: the intention to make a request is “an intent.”  An intent to request a quotation is disclosed in Vega.  This limitation is thus disclosed in both references.).
		Therefore it would have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to modify the method of Vega to include tokenizing and a random forest classifier, as taught by Bennett since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement. This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features even from a variety of technical fields into methods and systems implemented using similar technological structures (i.e., generic computer and/or network hardware such as processors, servers, etc.).  In this case of course the areas of technical endeavor are nonetheless essentially the same.
		Applicant has not disclosed that the added feature solves any stated problem or is for any particular purpose beyond the performance of the functions they performed separately and since each element and its function are shown in the prior art the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  It would therefore have been an obvious matter of design choice to include the feature from Bennett in the method of Vega. Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art because doing so increases commercial use of a method by attracting users that previously might have chosen between one of the previously known methods.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	●	Scott et al., Patent No. US 7,908,200 B2: teaches automatically receiving and responding to RFQ, including reference to category of message.
	●	Fors et al., Patent No. US 7,440,911 B1: teaches automatic response to RFQ.
	●	Rolle, Pub. No. US 2018/0144309 A1: teaches determining validity of a request using machine learned processing of the content.
	●	Bennett et al., Pub. No. US 2016/0335572 A1: teaches extraction of information from a message to detect a request or commitment and manage an informal contract based thereupon.
	●	Brown et al., Pub. No. US 2019/0042988 A1: teaches receiving, classifying, and responding to a business inquiry based on business specific terms.  Discloses training the model to classify intent of the message.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        September 30, 2022